Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 10, 2016

The Court of Appeals hereby passes the following order:

A15A2127. CAMP v. WALKER.

      After reviewing the entire record in this case, we find that the evidence
supports the trial court’s award of attorney fees to Bradley Glenn Walker pursuant to
OCGA § 9-15-14 (b). Accordingly, this appeal is hereby dismissed as having been
improvidently granted.1

                                       Court of Appeals of the State of Georgia
                                                                            02/10/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        See Williams v. McCarthy, 329 Ga. App. 85, 86 (763 SE2d 748) (2014)
(dismissing appeal granted pursuant to discretionary appeal procedures where
complete appellate record demonstrated no error in trial court’s decision).